DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it should be in the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 10, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demetriades et al. (US 2012/0218676 A1).
Regarding claim 1, Demetriades et al. discloses a diagnostic device for diagnosing damage to a breaker (2) that interrupts a current of an energy storage device (Breaker 2 interrupts current to any device includes energy storage device), wherein the damage to the breaker (2) is diagnosed on the basis of a short-circuit current at a time of an external short circuit (Pars. [007]-[009]).  
Regarding claim 2, Demetriades et al. discloses the damage to the breaker (2) is diagnosed on the basis of at least two elements including a short-circuit current (Par. [007]), from among a short-circuit current at the time of an external short circuit (Breaker 2 is external with respect to element 8), a number of external short circuits (Par. [008]), and a time during which a short-circuit current flowed through the breaker (Pars. [008]-[009]).  
Regarding claim 3, Demetriades et al. discloses the breaker (2) is capable of interrupting a current and recovering from the interruption, and a downtime (Fig. 6) during which the breaker stops until recovery is set from a short-circuit current at the time of an external short circuit and a time during which a short-circuit current flowed through the breaker (The limitation is true for any prior art of circuit breaker since there’s always a time between circuit breaker open or close).  
Regarding claim 5, Demetriades et al. discloses a diagnostic device for diagnosing damage to a breaker (2) that interrupts a current of an energy storage device (Breaker 2 interrupts current any electric device including energy storage device), wherein the damage to the breaker (2) is diagnosed on the basis of a short-circuit current (Par. [007]) during a first time from detection to interruption of a short circuit (Pars. [007]-[009]), and a short-circuit current during a second time from the interruption to convergence of the
Regarding claim 10, Demetriades et al. discloses a diagnostic method for diagnosing damage to a breaker (2) that interrupts a current of an energy storage device (Breaker 2 interrupts current of any electric device including energy storage device) at a time of an external short circuit (Pars. [007]-[009]), the method comprising diagnosing the damage to the breaker on the basis of a short-circuit current at the time of an external short circuit (Pars. [008]-[009]).
Claim(s) 1-3, 5-6, 9-10, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. (US 6,020,811).
Regarding claim 1, Saito et al. discloses a diagnostic device for diagnosing damage to a breaker (32) that interrupts a current of an energy storage device (30), wherein the damage to the breaker (32) is diagnosed on the basis of a short-circuit current at a time of an external short circuit (Col. 1, lines 47-60; col. 2 lines 50-67).  
Regarding claim 2, Saito et al. discloses the damage to the breaker (32) is diagnosed on the basis of at least two elements including a short-circuit current (Col. 1, lines 47-60; col. 2 lines 50-67), from among a short-circuit current at the time of an external short circuit (Breaker 32 is external with respect to element 30), a number of external short circuits (Fig. 17, S41), and a time during which a short-circuit current flowed through the breaker (Fig. 18).  
Regarding claim 3, Saito et al. discloses the breaker (32) is capable of interrupting a current and recovering from the interruption, and a downtime (Fig. 18) during which the breaker stops until recovery is set from a short-circuit current at the time of an external short circuit and a time during which a short-circuit current flowed through the breaker (The limitation is true for any prior art of circuit breaker since there’s always a time between circuit breaker open or close).  
Regarding claim 5, Demetriades et al. discloses a diagnostic device for diagnosing damage to a breaker (2) that interrupts a current of an energy storage device (Breaker 2 interrupts current any electric device including energy storage device), wherein the damage to the breaker (2) is diagnosed on the basis of a short-circuit current (Par. [007]) during a first time from detection to interruption of a short circuit (Pars. [007]-[009]), and a short-circuit current during a second time from the interruption to convergence of the
Regarding claim 6, Demetriades et al. discloses the damage to the breaker (2) is diagnosed on the basis of a heat generation amount (Par. [010]) of the breaker during the first time and a heat generation amount of the breaker during the second time.  
Regarding claim 9, Demetriades et al. discloses  the breaker comprises a relay or a semiconductor switch (Abstract, par. [002]).  
Regarding claim 10, Demetriades et al. discloses a diagnostic method for diagnosing damage to a breaker (2) that interrupts a current of an energy storage device (Breaker 2 interrupts current of any electric device including energy storage device) at a time of an external short circuit (Pars. [007]-[009]), the method comprising diagnosing the damage to the breaker on the basis of a short-circuit current at the time of an external short circuit (Pars. [008]-[009]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2012/0218676 A1) in view of Kanayama (US 2016/0347194 A1).
Regarding claim 4, Saito et al. discloses the energy storage device (30) but does not explicitly it is a lithium ion secondary battery.  
Kanayama discloses power supply controller and further discloses a lithium ion secondary battery (Kanayama element’s 31).
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the lithium ion secondary battery, as taught by Kanayama, into the system of Saito et al. because it is typical for the storage device comprising lithium battery.
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2012/0218676 A1) in view of Warner (US 6,081,189).
Regarding claim 7, Saito et al. discloses the energy storage device (30) but does not explicitly disclose a housing that houses the energy storage device and the diagnostic device; and an external terminal provided in the housing.
Regarding claim 8, Saito et al. does not discloses housing as discussed in claim 7.
Warner discloses apparatus for testing the light circuit of a trailer and further discloses a housing (12) that houses the energy storage device and the diagnostic device; and an external terminal provided in the housing and conductor (58).
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate a housing that houses the energy storage device and the diagnostic device, as taught by Warner, into the system of Saito et al. because it is typical device to facilitate the portable of the device.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2858                                                                                                                                                                                                        
November 28, 2022